Nardelli and Buckley, JJ.,
dissent in a memorandum by
Nardelli, J., as follows: The Department of Education’s (DOE) determination denying petitioner’s application had a rational basis. The record demonstrates that in considering petitioner’s application, DOE weighed the relevant factors under Correction Law § 753 (1) (see Matter of Arrocha v Board of Educ. of City of N.Y., 93 NY2d 361, 364-365 [1999]), before concluding that petitioner “would pose an unreasonable risk to the safety and welfare of the young children with whom she would come into contact and whose confidential information she would have access to.” Contrary to petitioner’s contention, the record shows that DOE gave appropriate consideration to those factors that were favorable to petitioner before denying the application. To overturn DOE’s determination, as petitioner would have this Court do, would require the Court to engage in “essentially a re-weighing of the [statutory] factors, which is beyond the power of judicial review” (Arrocha, 93 NY2d at 367).
Accordingly, I would affirm the denial of the petition.